Citation Nr: 1202354	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-31 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the lumbar spine.

2.  Entitlement to service connection for arthritis of the cervical spine.

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to service connection for a skin disorder, claimed as boils and acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that, while the Veteran requested a Board hearing on his September 2008 formal appeal (VA Form 9), that request was withdrawn in a signed statement received on November 21, 2008. 


FINDINGS OF FACT

1.  Arthritis of the lumbar spine was not manifest during service, was not manifest within one year of separation, and any current diagnosis of lumbar spine arthritis is not attributable to service.

2.  Arthritis of the cervical spine was not manifest during service, was not manifest within one year of separation, and any current diagnosis of cervical spine arthritis is not attributable to service.

3.  Evidence currently of record does not contain a diagnosis of a bilateral shoulder disorder.

4.  A skin disorder, claimed as boils and acne, did not have its onset in or is otherwise attributable to service.  





CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  Arthritis of the cervical spine was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

3.  A bilateral shoulder disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

4.  A skin disorder, claimed as boils and acne, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in January 2007 informed the Veteran of the information necessary to substantiate his claims for service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The notice letter included information with regard to the assignment of a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  One such report, dated June 17, 2008, noted that the Veteran was currently receiving disability benefits from the Social Security Administration (SSA).  The Board notes that the Veteran is currently service connected for several other disorders, to include posttraumatic stress disorder (PTSD) at 70 percent disabling, diabetes mellitus at 20 percent disabling, and peripheral neuropathy of each extremity, for a combined rating of 90 percent.

The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  

Here, however, there is no such evidence of record to demonstrate that the Veteran's SSA disability benefits are related to any claimed disorder, to include spinal arthritis, a shoulder disorder to which the record is silent for a current diagnosis, or a skin disorder.  In fact, pursuant to the Veteran's current VA disability ratings, the disability resulting in the highest level of impairment is of a psychiatric nature.  As such, because there is no evidence that the Veteran's SSA disability is linked to any claimed disorder, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Board finds that a VA examination is not necessary to determine whether any issue decided herein is related to his period of honorable service, as the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran has neither presented competent medical evidence of a current diagnosis for a bilateral shoulder disorder, nor inservice evidence or a probative link to service for arthritis of the lumbar or cervical spine, or for a skin disorder.  In light of these findings, the requirements of McLendon have not been met for any issue addressed in this section.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran claims that he suffers from arthritis of the lumbar and cervical spine, a bilateral shoulder disorder, and a skin disorder, all as a result of his period of active service.  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the evidence of record does not contain a diagnosis for a bilateral shoulder disorder.  Thus, element (1) of Hickson has not been satisfied for this issue.  

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a bilateral shoulder disorder.  

Post-service, VA outpatient treatment records and private treatment reports associated with the Veteran's claims file do not reveal a diagnosis of any disorder affecting the bilateral shoulder.  There is no record of complaints for this disorder, save for one VA treatment report dated December 4, 2006, in which the Veteran described pain in his left shoulder following a hurricane cleanup effort in Florida.  A diagnosis of a shoulder disorder was not provided at that time.

Based on the above evidence, the Board finds that entitlement to service connection for a bilateral shoulder disorder is not warranted.  The weight of the evidence does not show that the Veteran has had a current disability at any point since December 2006 when he filed his claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).

The Board acknowledges the Veteran's single complaint of left shoulder pain.  However, as discussed above, the evidence does not show that any physician has diagnosed him with a left shoulder disability.  Here, the Board notes that VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Further, the Board notes that "disability" means an impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1 (2011); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Therefore, without a current diagnosis of this claimed disorder, the Veteran lacks the evidence necessary to substantiate a claim for service connection for a left shoulder disorder.  

Acknowledgement is given to the Veteran's assertions that he has a diagnosed left shoulder disorder which began during service.  He is competent in this regard because he personally experienced the symptoms for this disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, with regard to his current symptoms, he is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  Assuming that the Veteran had a diagnosis of a left shoulder disorder in service, no such diagnosis, or any residuals of a claimed in-service diagnosis, is shown based on the evidence of record.  

Absent a current, chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such have not been shown by the preponderance of the evidence, as discussed above.  The benefit of the doubt rule thus is not applicable.  Service connection for a bilateral shoulder disorder is therefore denied, as consideration of the other requirements for each manner of establishing this benefit is unnecessary, since doing so would not alter the conclusion reached herein.

As to the remaining issues on appeal, the Veteran's service treatment records are negative for complaints, diagnoses, or treatment for arthritis of the cervical or lumbar spine.  Two service treatment reports referencing complaints for a skin disorder are of record.  On June 22, 1971, the Veteran was diagnosed with a skin disorder related to shaving, and was put on profile to grow a beard.  On January 13, 1972, he reported for a facial rash, though there was no rash present at that time.  On separation in January 1972, his spine and skin were "Normal."  There were no defects reported or noted.  See Examination report, January 29, 1972.

Post-service, the Veteran was diagnosed with chronic pain in a November 2005 VA treatment report.  In December 2006, the Veteran complained of chronic back pain, and that he had not been able to work since participating in hurricane cleanup operations in Florida.  A May 2007 report noted that the Veteran was a heavy equipment operator, and that he continued to complain of pain in his spine and back.  It was further noted that x-ray evidence revealed minor degenerative arthritis to his lumbar spine, as well as cervical lordosis.  He again complained of pain in June and July 2007, and he was diagnosed with cervical and lumbar arthritis in September 2007.  An October 2007 MRI demonstrated moderate hypertrophic and degenerative changes of the facet joints at various levels, most significantly at L4-5 where there was mild concentric narrowing of the thecal sac secondary to a small, broad-based disc bulge.  Not only were these diagnoses not linked to service on any occasion, a December 31, 2007 VA treatment report noted that the Veteran had a history of degenerative disc disease, related to years of employment as a heavy equipment operator.

A March 2008 VA treatment report noted a lesion on the Veteran's nose, and sunscreen was requested at that time.  It was further noted that an MRI of the lumbar spine revealed no abnormalities.  An April 2008 report noted a 5 x 3 mm flesh-colored papule on the Veteran's left cheek, and several erythematous blanchable linear macules on the bridge of the nose and bilateral lower eyelids.  The Veteran reported facial blisters due to the sun, and a history of porphyria was noted.  A subsequent biopsy of the cheek papule revealed sebaceous hyperplasia in May 2008.  The Veteran was also diagnosed with sun-induced blisters in May 2008.  The diagnosis of sebaceous hyperplasia was confirmed by an additional biopsy in July 2008, however neither that skin diagnosis, nor any other, was linked to his period of active service by any provider.

As to the Veteran's claim that these disorders are causally-related to service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, a non-precedential case, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, the Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  

In this case, the Veteran has not been shown to be competent to link any current diagnosis of any claimed disorder to his period of active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

Further, the Board notes that the Veteran has not provided any statement to demonstrate his theory of entitlement to service connection for any claim addressed in this section.  Although the Board acknowledges that he has current diagnoses of cervical and lumbar arthritis, as well as skin disorders, the Veteran has offered no argument or evidence as to why he believes that any claimed disorder is related to his period of active service.  There is simply no competent or credible lay or medical evidence indicating a link between the current disorders and active military service.  Further, he has not put forth evidence to demonstrate that he was, at any time, diagnosed with a shoulder disorder either in service or after separation, and the record is silent for any evidence of shoulder symptomatology, either in medical records or lay statements, save for one mention of left shoulder pain following a hurricane cleanup operation, nearly 35 years after his period of active duty.

Based on the foregoing, the Board finds that there is no medical evidence of record linking any claimed disorder to the Veteran's period of active service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Colvin.  Despite the presence of VA treatment records throughout the appellate period, not a single examiner has linked any claimed disorder to the Veteran's military service.

In sum, the competent and probative evidence does not establish that the Veteran's claimed disorders began in service, or within one year following service.  There are no contemporaneous records of any complaints, findings, treatment, or diagnosis of any claimed disorder during service.  While the Veteran reported twice with shaving problems during active duty, there is no diagnosis of porphyria or sebaceous hyperplasia, and there is no post-service evidence to demonstrate that any current skin disorder is in any way related to these two in-service events.  Instead, the record establishes that more than nearly 35 years after separation, the Veteran filed a claim for service connection these disorders.  This significant lapse of time is highly probative evidence against the Veteran's claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered in the analysis of a service connection claim).  Additionally, the Board notes that the Veteran sought treatment for neck, back, and shoulder pain following hurricane cleanup operations, and a VA treatment report specifically linked the Veteran's complaints to that post-service activity.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  Therefore, the preponderance is against the Veteran's claims for entitlement to service connection for lumbar arthritis, cervical arthritis, a bilateral shoulder disorder, and a skin disorder, and they must also be denied.






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for arthritis of the lumbar spine is denied.

Entitlement to service connection for arthritis of the cervical spine is denied.

Entitlement to service connection for a bilateral shoulder disorder is denied.

Entitlement to service connection for a skin disorder, claimed as boils and acne, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


